Dear Mr. Terrell:
You have requested an opinion of this office as to whether two members of the Pineville Fire and Police Civil Service Board are legally required to recuse themselves from the board because they are plaintiffs in separate litigations against the city.
LSA-R.S. 33:2536 (H) states in pertinent part as follows:
       Any member of the (fire and police civil service) board shall be liable to removal of office by judgment of the district court of his domicile for high crimes and misdemeanors in office, incompetency, corruption, favoritism, extortion, oppression in office, gross misconduct, or habitual drunkenness. The district attorney of the district wherein the board member resides may institute such suit, and shall do so upon the written request, specifying the charges, of twenty-five citizens and taxpayers of the municipality, parish or fire protection district, as the case may be, of which the board member is a resident . . . (Emphasis added).
We suggest that LSA-R.S. 33:2536 may be applicable to the inquiry; however, it appears that your request more likely raises ethical concerns. Thus, we are forwarding your request to the Commission on Ethics for Public Employees for review. Any further inquiries concerning this matter should be directed to the Commission, located at 7434 Perkins Road, Baton Rouge, Louisiana, 70808, (504) 765-2308.
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                                     RICHARD P. IEYOUB ATTORNEY GENERAL
                                     BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Mr. J. Phillip Terrell, Jr. Office of the City Attorney P.O. Box 1190 Alexandria, LA 71309
Date Received: August 26, 1994
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL